

116 HR 4312 IH: Reserve and Guard GI Bill Housing Fairness Act
U.S. House of Representatives
2019-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4312IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2019Mrs. Davis of California introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to clarify when educational assistance is available for an
			 individual who pursues an approved program of education leading to a
			 degree while on active duty in the Armed Forces.
	
 1.Short titleThis Act may be cited as the Reserve and Guard GI Bill Housing Fairness Act. 2.Clarification of educational assistance for individuals who pursue an approved program of education leading to a degree while on active dutySection 3313(e) of title 38, United States Code, is amended—
 (1)in the heading, by inserting for a period of more than 30 days after active duty; (2)in paragraph (1), by inserting for a period of more than 30 days after active duty; and
 (3)in paragraph (2), in the matter preceding subparagraph (A), by inserting for a period of more than 30 days after active duty. 